DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
Claims 12-22 are pending.  Claims 1-11 have been cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14, 18 and 21 rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2012/0112705 in view of Bolz US 2008/0238527 and Deng US 2013/0229163.

Regarding claim 12, Wang teaches:
(Fig 4 # 20) that controls charging of an energy storage device (Fig 4 Battery), the charge control apparatus comprising:
a plurality of charging paths connected in parallel for the energy storage device (Fig 4 #21 and 22 charging paths connected in parallel for battery); 
a control unit (Fig 4 #23 control circuit), 
wherein the control unit controls the switches to switch the charging path, of the plurality of charging paths (controlling transistors that are noted as switches to switch control paths. Par 0022 “the control circuit 23 can inactivate some of the paths and adjusts the currents on the activated charging paths. The above can be achieved by, for example, controlling a controlled terminal of a power transistor (not shown) on the charging paths.”), 

Even though Wang teaches:
a switch connected in on each of the charging paths (transistors that are noted as switches to switch control paths. Par 0022 “the control circuit 23 can inactivate some of the paths and adjusts the currents on the activated charging paths. The above can be achieved by, for example, controlling a controlled terminal of a power transistor (not shown) on the charging paths.”). 
Wang does not explicitly teach:
a switch connected in “series” on each of the charging paths.
Bolz teaches:
a switch connected in series on each of the charging paths (Fig 2 #T1-T6)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify switch on each charging path taught by Wang to be in series taught by Bolz for the purpose of providing efficient means of connection and separation. (Refer to Par 0016)

Even though Wang in view of Bolz teach:
a switch connected in series on each of the charging paths as noted above 
Wang in view of Bolz do not explicitly teach:
a voltage drop element and a switch connected in series.
Deng teaches:
a voltage drop element and a switch connected in series (voltage reducing circuit noted as voltage drop element. Fig 1 #202; Par 0010 “a voltage reducing circuit 202 connected in series to the second switch circuit 201”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the switch in series on each of the charging paths taught by Wang in view of Bolz to have a voltage drop element and a switch connected in series taught by Deng for the purpose of protection to avoid overvoltage. (Refer to Par 0004)

Even though Wang teaches:
the charging path as noted above. 
Wang does not explicitly teach:
the charging path which is deenergized during charging.
Deng teaches:
 (to deenergize during charging is noted as dropping/reducing the voltage used during charging. Par 0011 “The voltage from the voltage input port V.sub.in is transmitted to the voltage reducing circuit 202 to reduce the value of the voltage first, and then the reduced voltage is transmitted to the voltage output port V.sub.out.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the charging path taught by Wang to be deenergized during charging taught by Deng for the purpose of protection to avoid overvoltage. (Refer to Par 0004)

Regarding claim 13, Wang does not explicitly teach:
wherein the voltage drop element is a diode.  .
Deng teaches:
wherein the voltage drop element is a diode.   (Fig 2 #202, D3-D6)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify charge control apparatus taught by Wang to have the voltage drop element is a diode taught by Deng for the purpose of protection to avoid overvoltage. (Refer to Par 0004)

Regarding claim 14, Wang teaches:
wherein the control unit executes switching between the charging paths when a charge voltage or a voltage of the energy storage device is higher than a set voltage.  
 (Par 0018 “When the battery voltage is above the first predetermined threshold, the control circuit 23 stops generating the second control signal, inactivating the second charging path 22 so that only the first charging path 21 charges the battery. When the battery voltage is above a second predetermined threshold which is higher than the first predetermined threshold, the control circuit 23 stops generating the first control signal, inactivating the first charging path 21”)

Regarding claim 18, Wang teaches:
wherein the control unit controls the switches in the charging paths such that during the switching control of the charging paths, the switches in the charging paths have an overlapping period in which the switches are simultaneously turned on.   (Par 0018 “the control circuit 23 generates a first control signal and a second control signal, activating both the first charging path 21 and the second charging path 22 to charge the battery with a large current.”)

  Regarding claim 21, Wang of Wang in view of Bolz and Deng according to claim 12 teaches:
an energy storage device (Fig 4 Battery); and 
a charge control apparatus (Fig 4 3# 23) according to claim 12.  

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2012/0112705 in view of Bolz US 2008/0238527 and Deng US 2013/0229163 as applied to claim 12 above, and further in view of Fogg US 2006/0145673.

Regarding claim 15, Wang does not explicitly teach:
wherein the control unit switches between the charging paths based on a set time.  .
Fogg teaches:
wherein the control unit switches between the charging paths based on a set time.  (Par 0052 “Once transistor device Q2B is turned on sufficiently to ensure adequate operating current through current path 20B which may be qualified by timing”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify control unit taught by Wang to have switches between the charging paths based on a set time taught by Fogg for the purpose of better regulation of voltage. (Refer to Par 0001)

Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2012/0112705 in view of Bolz US 2008/0238527 and Deng US 2013/0229163 as applied to claim 12 above, and further in view of Morimoto US 2018/0004237.

  Regarding claim 16, Even though Wang of the combined teaching of Wang in view of Bolz and Deng teaches:
the control unit switches between the charging paths based on a temperature condition. (Par 0007 “The charger circuit can optimally select and adjust the charging paths according to the charging status and the environment temperature”)
Wang in view of Bolz and Deng does not explicitly teach:
switches between the charging paths based on a temperature condition for the voltage drop element.
Morimoto teaches:
switches based on a temperature condition for the voltage drop element.
 (Par 0041 “the semiconductor switch control device 1C determines the temperature of the body diode D2 from the forward voltage Vfa of the body diode D2 of the FET 12…… determines that the FET 11 is in an overheated state and sets the FET 11 to OFF”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the control unit switches between the charging paths based on a temperature taught by the combined teaching of Wang in view of Bolz and Deng to be based on a temperature condition for the voltage drop element taught by Morimoto for the purpose of suppressing an increase in temperature. (Refer to Par 0005)

Claim 17, 19-20 and 22 rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2012/0112705 in view of Bolz US 2008/0238527 and Deng US 2013/0229163 as applied to claim 12 above, and further in view of Matsunaga US 2008/0278116.

  Regarding claim 17, Wang does not explicitly teach:
wherein the control unit switches between the charging paths such that a time during which the charging path with higher temperature is deenergized is longer than a time during which the charging path with lower temperature is deenergized.  .
Matsunaga teaches:
wherein the control unit switches between the charging paths such that a time during which the charging path with higher temperature is deenergized is longer than a time during which the charging path with lower temperature is deenergized.  (Fig 1 paths; Fig  #8, 9 time and Fig 11A-C ;Par 0017 “the loss by forward voltage of the parasitic diode Dp2 generates heat, which can overheat the semiconductor integrated circuit (IC) device. If the discharge occurs with a high current, the semiconductor device can be thermally destructed.” and Par 0019 “charge and/or discharge (charge/discharge) current greater than a predetermined value flows for more than a predetermined period of time continuously, current through the parasitic diodes Dp1 and Dp2 can be suppressed and thermal destruction of the semiconductor prevented if the discharge FET Q1 and the charge FET Q2 are turned ON”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify wherein the control unit switches between the charging paths taught by Wang to have a time during which the charging path with higher temperature is longer than a time during which the charging path with lower temperature taught by Matsunaga for the purpose of preventing thermal destruction. (Refer to Par 0017)

  Regarding claim 19, Wang does not explicitly teach:
wherein at least one charging path among the charging paths connected in parallel has two FETs that are back-to-back connected and have built-in parasitic diodes.  
Matsunaga teaches:
 (Fig 4)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify at least one charging path among the charging paths connected in parallel taught by Wang to have two FETs that are back-to-back connected and have built-in parasitic diodes taught by Matsunaga for the purpose of preventing thermal destruction. (Refer to Par 0017)

  Regarding claim 20, Even though Wang teaches:
wherein each of the charging paths connected in parallel. (Fig 4 #21 and 22 in parallel)
the control unit performs control to simultaneously turn on connected FETs in at least one of the charging paths connected in parallel (Par 0018 “activating both the first charging path 21 and the second charging path 22”) when a charge voltage or a voltage of the energy storage device is lower than a set voltage (Par 0018 “When the battery voltage is below a first predetermined threshold”),
the control unit performs control, when a charge voltage or a voltage of the energy storage device is higher than a set voltage (Par 00418 “When the battery voltage is above a second predetermined threshold which is higher than the first predetermined threshold”),
Wang does not explicitly teach:
charging paths connected in parallel has two FETs back-to-back connected and having built-in parasitic diodes;
turn on the two back-to-back connected FETs; and

turn on the FETs, of the two FETs installed in each of the charging paths and back-to-back connected, in which the built-in parasitic diodes are in a reverse direction with respect to the charging direction at different timings between the charging paths.
Matsunaga teaches:
charging paths connected in parallel has two FETs back-to-back connected and having built-in parasitic diodes;
turn on the two back-to-back connected FETs; and
to: turn off the FETs, of the two FETs installed in each of the charging paths and back-to-back connected, in which the built-in parasitic diodes are in a forward direction with respect to a charging direction, and 
turn on the FETs, of the two FETs installed in each of the charging paths and back-to-back connected, in which the built-in parasitic diodes are in a reverse direction with respect to the charging direction at different timings between the charging paths. (Fig 1, Fig 4 and Fig 11A-C)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the charging paths connected in parallel taught by Wang to have two FETs back-to-back connected and having built-in parasitic diodes taught by Matsunaga for the purpose of preventing thermal destruction. (Refer to Par 0017)

Regarding claim 22, Wang teaches:
A method for charging an energy storage device using a plurality of charging paths connected in parallel, (Fig 4 #21 and 22 charging paths)
the method comprising controlling the switches to switch the charging path (controlling transistors that are noted as switches to switch control paths. Par 0022 “the control circuit 23 can inactivate some of the paths and adjusts the currents on the activated charging paths. The above can be achieved by, for example, controlling a controlled terminal of a power transistor (not shown) on the charging paths.”), of the plurality of charging paths (Par 0022 “shown in this figure, the charger circuit 20 comprises a plurality of second charging paths 22 to provide the control circuit 23 with more selectable and controllable paths.”),
Wang does not explicitly teach:
the charging paths each including a voltage drop element and a switch connected in series, which is deenergized during charging, 
while performing charging upon lowering a charge voltage by using the voltage drop elements.
Matsunaga teaches:
the charging paths each including a voltage drop element and a switch connected in series, which is deenergized during charging, (when charging current flows through diode a voltage drop through forward bias occurs deenergizing during charging.  Fig 1, Fig 4 and Fig 11A-C; Par 0056 “the S1-S2 voltage drops down to -0.6V. Because the battery 10 is charged through the parasitic diodes Dp11 and Dp12”)
while performing charging upon lowering a charge voltage by using the voltage drop elements (Par 0018 “the loss by forward voltage of the parasitic diode Dp1”).
Wang to have including a voltage drop element and a switch connected in series taught by Matsunaga for the purpose of preventing thermal destruction. (Refer to Par 0017)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baek US 2016/0261121, Denning US 2005/0212489, Ro US 2011/0193525.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/TARIKH KANEM RANKINE/            Examiner, Art Unit 2859                                                                                                                                                                                            
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859